MEMORANDUM **
Veselin George Radunovieh appeals pro se the district court’s denial of his Fed. R.Crim.P. 41(e) motion for return of $57,678.00 and pseudoephedrine tablets seized in connection with his arrest on drug-related charges. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s denial of a Rule 41(e) motion, United States v. Marolf, 173 F.3d 1213, 1216 (9th Cir.1999), and we affirm.
Because Radunovieh concedes he received notice of the administrative forfei*936ture proceedings, the district court properly denied his motion for return of funds. See United States v. Elias, 921 F.2d 870, 874-75 (9th Cir.1990). Furthermore, the district court properly denied Radunovich’s request for return of the pseudoephedrine tablets, or the monetary equivalent, because the tablets were properly destroyed as contraband. See United States v. Mills, 991 F.2d 609, 612 (9th Cir.1993).
We decline to reach Radunovich’s claim of ineffective assistance of counsel, raised for the first time in his reply brief on appeal. See United States v. Tisor, 96 F.3d 370, 378 (9th Cir.1996).
We reject Radunovich’s remaining contentions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.